Citation Nr: 1739184	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss. 

2.  Entitlement to service connection for first degree spondylolisthesis at L3-L4 with degenerative spurring and vacuum disc changes status post laminectomies.


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2017, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in this case, the Veteran indicated at his June 2017 Board videoconference hearing that he was withdrawing his claim for a compensable disability rating for bilateral hearing loss.



CONCLUSION OF LAW

The criteria are met for the withdrawal of the substantive appeal concerning the claim for a compensable disability rating for bilateral hearing loss.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the June 2017 Board hearing, the Veteran indicated that he was withdrawing his appeal for entitlement to a compensable disability rating for bilateral hearing loss.  See June 2017 Board hearing transcript.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b).

As this appeal was withdrawn on the record at a hearing, the Board does not have jurisdiction over it and it is dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.204. 

As the Veteran has withdrawn this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over the issue of entitlement to a compensable disability rating for bilateral hearing loss and the issue is dismissed.



ORDER

The appeal of entitlement to a compensable disability rating for hearing loss is dismissed since withdrawn. 


REMAND

The Veteran is seeking entitlement to service connection for a back disability.  He contends he injured his back while in service, specifically from working with ground maintenance equipment and tools.  The Veteran reports that he experiences daily problems with walking, standing, and sitting. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of a back disability.  The Veteran's February 1965 Report of Medical Examination indicates that the Veteran's upper extremities, spine, and other musculoskeletal regions were clinically evaluated as normal upon his discharge from service.  There are no complaints of a back disability in the record until an August 2002 VA treatment record. 

Post-service VA treatment records indicate that the Veteran was involved in a motorcycle accident in 1983 which resulted in hip surgery and pelvis and ankle fractures.  See April 21014 VA treatment record and August 2014 VA treatment record.  Further, an April 2014 pain management consultation documented the Veteran's complaints of low back pain and noted that he had originally hurt his back in a 1983 motorcycle accident.  The Veteran denied a previous history of similar pain complaints prior to the motorcycle accident.  

Additionally, in the August 2015 statement of the case (SOC), the RO indicated that it considered a March 2004 treatment record from the VA medical center (VAMC) in Manchester that indicated that the Veteran was involved in a motor vehicle accident in which he injured his back and required surgery.  However, the Board is unable to locate this record and a review of the electronic claims file reveals very few VA treatment records, intermittently dated, and originating from VAMCs located in New Hampshire and Florida. 

As the earliest treatment record available begins in 2002 and the SOC indicates that there are additional VA treatment records from the period on appeal that do not seem to have been associated with the electronic claims file, remand is required to obtain complete VA treatment records, to include records from both the Manchester and Bay Pines VAMC.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  While on remand, complete private treatment records should also be obtained, to the extent possible.  

Next, the Board acknowledges statements submitted by Dr. D. C., the Veteran's private physician specializing in anesthesiology and pain management, in which he opined that the Veteran's diagnosed lumbago is as least as likely as not related to service, but his diagnosed lumbar degenerative disc disease, stenosis, post-laminectomy syndrome, and sagittal plane deformity are less likely as not related to service.  Dr. D. C. indicated that service treatment records and post-service treatment records were not available for his review.  Further, Dr. D. C. failed to provide a rationale for his positive nexus opinion concerning the Veteran's lumbago and qualified his negative nexus opinion concerning the Veteran's lumbar degenerative disc disease, stenosis, post-laminectomy syndrome, and sagittal plane deformity because he did not have access to the Veteran's past treatment records. 

The Board notes that the Veteran has never been afforded a VA examination for his back disability.  In light thereof, and because there is insufficient medical evidence to decide the claim, on remand the Veteran should be afforded a VA examination to determine the nature and etiology of his back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's VA treatment records, to include records from the Manchester and Bay Pines VAMC, from March 1965 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  With any needed assistance from the Veteran, including securing from him VA Form 21-4142 Authorization and Consent to Release Information to VA, obtain complete private treatment records, if any.

3  After all available treatment records have been obtained concerning the Veteran's back disability, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's back disability.  The examiner should review the electronic claims file and the review must be noted in the examination report.  A copy of this remand must be made available to the examiner in conjunction with the examination.  

Based on a review of the Veteran's claims file, the results of his physical examination, and the Veteran's statements regarding the development and treatment of his back disability, the VA examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disability is related to active service or any incident of service.  

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required or the examiner does not have the needed knowledge or training).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


